CHIEF JUSTICE




                                                S
 CAROLYN WRIGHT                                                                                LISA MATZ
JUSTICES                                                                                   CLERK OF THE COURT
 DAVID L. BRIDGES                                                                              (214) 712-3450
 MOLLY FRANCIS                                                                           lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                              GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                BUSINESS ADMINISTRATOR
                                                                                              (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                    gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                            600 COMMERCE STREET, SUITE 200                          FACSIMILE
 ADA BROWN                                   DALLAS, TEXAS 75202                              (214) 745-1083
 CRAIG STODDART                                 (214) 712-3400
                                                                                                 INTERNET
 BILL WHITEHILL
                                                                                         HTTP://5TH.TXCOURTS.GOV
 DAVID SCHENCK



                                             April 14, 2015




     Melvyn Carson Bruder                                   Christian Drake
     Attorney at Law                                        Assistant Criminal District Attorney
     6440 north Central Exwy                                Collin County District Attorney’s Office
     516 Turley Law Center                                  2100 Bloomdale Rd. Ste. 200
     Dallas, Texas 75206                                    McKinney, TX 75071


     Re: Brigham Eugene Krebs v. State; 05-13-01584-CR

     Dear Attorneys:

     Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
     error, which has been corrected:

     Do Not Publish
     TEX. R. APP. P. 47
     131584F.U05


     Please replace page 5 of your previous copy with the enclosed.

     Sincerely,




     Lisa Matz
     Clerk of the Court

     cc:      Trial court judge
              Trial court clerk